PER CURIAM.
In this workers’ compensation case the claimant appeals from the order of the Board which reads:
"The order of the Referee, dated May 27, 1977, is reversed.
"Claimant’s claim for a myocardial infarction suffered on or about October 28, 1975 is hereby denied.
"The State Accident Insurance Fund is hereby ordered to pay claimant time loss benefits, commencing October 11, 1975 and until November 13,1975, the date claimant was referred to Dr. Lee for surgery, less time worked.”
He contends that the claim for the myocardial infarction should have been allowed and that in any event the provision of the referee’s order awarding him attorney fees should not have been reversed.
 On the issue of compensability, we affirm. See, Bowman v. Oregon Transfer, 33 Or App 241, 576 P2d 27 (1978). Because claimant prevailed on a rejected claim, even though only for temporary disability, he was, as the respondent concedes, entitled to an attorney fee at that level.
Affirmed in part; reversed and remanded in part.